Citation Nr: 1032474	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for degenerative changes of the 
cervical spine as of April 11, 2000?

2.  Entitlement to an increased combined evaluation for service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which effectuated the Board's March 2005 decision, which 
granted entitlement to service connection for degenerative 
changes of the cervical spine.  The RO assigned a 20 percent 
evaluation, effective April 11, 2000.

The Veteran had filed a claim for entitlement to a total rating 
for compensation based upon individual unemployability due to 
service-connected disabilities.  In a December 2007 rating 
decision, the RO awarded entitlement to a total rating for 
compensation based upon individual unemployability, effective 
June 1, 2006.  In March 2008, the Veteran submitted a statement 
indicating he disagreed with the effective date assigned.  See 
March 2008 VA Form 9.  In July 2009, the RO issued a statement of 
the case addressing the effective date issue.  In March 2010, the 
Veteran submitted what could be construed as a substantive 
appeal.  See March 2010 VA Form 21-4138.  As the substantive 
appeal was not filed within one year of the December 2007 rating 
decision or within 60 days of the July 2009 statement of the 
case, the Board cannot and will not exercise jurisdiction over 
this claim.  See 38 C.F.R. § 20.200, 20.302(b)(1) (2009).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
degenerative changes of the cervical spine are manifested by a 
severe limitation of cervical motion; forward flexion of the 
cervical spine less than 15 degrees; or by favorable ankylosis of 
the entire cervical spine.

2.  As of June 7, 2006, no more than mild peripheral neuropathy 
of the left upper extremity is demonstrated.  

3.  Applying the provisions of 38 C.F.R. § 4.25 (2009), the 
Veteran is not entitled to an increased combined evaluation 
throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for degenerative changes of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5287, 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a separate 20 percent, but no higher, 
evaluation for peripheral neuropathy of the left upper extremity 
have been met as of June 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8510 (2009).

3.  A higher combined evaluation during the appeal period is 
legally precluded.  38 C.F.R. § 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  As service connection for degenerative 
changes of the cervical spine was granted in the rating decision 
on appeal, and an initial rating and effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to the Veteran's claim alleging that he should be entitled to 
a higher combined evaluation during the appeal period, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that the 
VCAA is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
As set forth in more detail below, the facts in this case are not 
in dispute and the Veteran's claim for entitlement to an 
increased combined evaluation for service-connected disabilities 
must be denied as a matter of law.  Thus, any VCAA notice 
deficiency or development action is harmless error.
 
VA has fulfilled its duty to assist the Veteran.  VA received 
private medical records and military medical facility records 
pertaining to treatment for the cervical spine.  Additionally, 
the RO provided the Veteran with examinations in June 2006 and 
June 2007 in connection with his claim for increase. He was 
provided with a VA examination in September 2003 in connection 
with his claim for service connection for the cervical spine 
disability.  The Veteran has not identified any other relevant 
records that need to be obtained.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

Analysis-Cervical Spine

The Veteran states that he believes his cervical disability is 
worse than the 20 percent evaluation contemplates.  

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4 (2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the Francisco rule does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

The general rating criteria for spinal disabilities under 
38 C.F.R. § 4.71a, were revised in September 2003.  The timing of 
this change requires the Board to first consider the claim under 
the old regulations during the entire appeal period.  It 
considers the claim under the new regulations after the effective 
date of the new regulations.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a moderate limitation of cervical motion 
warranted a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  A severe limitation of cervical motion warranted a 30 
percent disability rating.  Id.  

A 30 percent rating was also warranted when the cervical spine 
was favorably ankylosed.  38 C.F.R. § 4.7la, Code 5287.  If the 
cervical spine was unfavorably, ankylosed, a 40 percent rating 
was warranted.  Id.

New Regulations.  Effective September 23, 2003, a general rating 
formula evaluates diseases and injuries of the spine.  These 
criteria are controlling regardless whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is warranted 
for forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of motion 
of the cervical spine not greater than 170 degrees.  A 30 percent 
evaluation is warranted when forward flexion of the cervical 
spine is 15 degrees or less or there is favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the cervical spine.

Note (1): VA will evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is thoracolumbar 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

1.  Orthopedic symptoms 

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for degenerative 
changes of the cervical spine.  

The Veteran's cervical flexion has generally not been severe or 
limited to 15 degrees or less, and there is evidence that he does 
not have favorable ankylosis of the entire cervical spine.  For 
example, in December 1999 and March 2000, while the examiner did 
not indicate the Veteran's flexion in degrees, he stated the 
separation between the appellant's chin and chest was two fingers 
wide.  See December 1999 and March 2000 translated private 
medical records.  Rotation was 60 degrees to the right and 
45 degrees to the left at both times.  See id.  In July 2001, the 
examiner stated that the Veteran had limited flexion and 
extension.  He did not report any ranges of motion.  See July 
2001 private medical record.  In September 2003, the Veteran's 
flexion was 30 degrees, extension was 25 degrees, right lateral 
flexion was 20 degrees, left lateral flexion was 15 degrees, and 
right and left rotation were 65 degrees.  See September 2003 VA 
examination report.  

In June 2006, the Veteran's flexion was limited to 10 degrees and 
extension was limited to 18 degrees.  Lateral flexion was 
21 degrees to the left and 19 degrees to the right and rotation 
was 22 degrees to the left and 40 degrees to the right  See June 
2006 VA examination report.  In June 2007, flexion was 35 degrees 
and extension was 22 degrees.  Lateral flexion was 10 degrees on 
the left and 13  degrees on the right, and rotation was 
17 degrees on the left and 42 degrees on the right  See June 2007 
VA examination report.

The Board is fully aware of the Veteran's limited flexion at the 
time of the June 2006 VA examination, which would be indicative 
of both severe limitation of motion (old criteria) and flexion 
that is 15 degrees or less (new criteria); however, the 
preponderance of the evidence establishes flexion that is greater 
than 15 degrees.  The 10 degrees of flexion in June 2006 is 
contemplated by the 10 percent evaluation.  38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  

The Board's finds that the Veteran's disability was likely 
exacerbated at the time of the June 2006 examination, which is 
supported by the evidence as his flexion was 30 degrees in 
September 2003 and 35 degrees in June 2007.  While the normal 
ranges of motion were not described in the VA Rating Schedule 
prior to September 2003, the Board finds that it would be 
reasonable to use those ranges of motion in comparing the 
Veteran's ranges of motion prior to September 2003 to that which 
is considered normal.  It is unlikely that the normal range of 
motion of the cervical spine would have been different than what 
is laid out as of September 2003. 

Additionally, there is competent evidence that the Veteran does 
not have favorable ankylosis of the cervical spine to warrant a 
higher evaluation based upon this criteria.  In the June 2006 VA 
examination report, the examiner made a specific finding that the 
Veteran did not have ankylosis.  Additionally, the fact that the 
Veteran has motion in his cervical spine is evidence against a 
finding that he has cervical ankylosis.  

In considering the DeLuca factors, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not contemplated 
by the current 20 percent evaluation.  At the June 2006 and June 
2007 VA examinations, both examiners reported the ranges of 
motion after multiple repetitions, which minimally impacted the 
ranges of motion.  For example, flexion was limited to 10 degrees 
and extension was limited to 18 degrees.  After repetitive 
motion, flexion was limited to 10 degrees and extension was 
limited to 16 degrees.  In both the June 2006 and June 2007 
examination reports, the examiner stated the Veteran had no 
instability or abnormal movements.  He also stated there was no 
structural weakness of the cervical musculature.  There was also 
no evidence of cervical subluxation or dislocation.  The Veteran 
did not use a neck brace.  Moreover, it bears repeating that 
under the regulation the amended general rating criteria are 
controlling regardless of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

The symptoms presented by the Veteran's degenerative changes of 
the cervical spine are fully contemplated by the rating schedule.  
For the most part (except in June 2006), the Veteran's limitation 
of motion falls squarely under the moderate limitation of motion 
or the 20 percent evaluation under the amended criteria.  There 
is no evidence the Veteran's disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is evidence throughout the appeal that the 
Veteran's cervical spine pain did not necessitate frequent 
hospitalization.  As to marked interference with employment, when 
the Veteran sought individual unemployability in July 2000, he 
claimed it was his psychiatric disorder that prevented him from 
working.  When he filed another claim for individual 
unemployability in October 2006, he included his back.  The 
Veteran has been unclear as to how his employment was impacted by 
cervical degenerative changes, and without evidence the Board is 
unwilling to assume that it has caused marked interference with 
his employment, when he attributed his inability to work in 2000 
to his posttraumatic stress disorder.  Regardless, the Board 
finds that the 20 percent evaluation contemplates any loss of 
work the Veteran would have as a result of this disability.  38 
C.F.R. § 4.1.  Thus, the Board finds no evidence warranting a 
referral of this claim for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Thus, whether the Board applies the old or the new criteria 
during the appeal period, the preponderance of the evidence is 
against an initial evaluation in excess of 20 percent for 
degenerative changes of the cervical spine.  As such, entitlement 
to an initial evaluation in excess of 20 percent is denied.  In 
view of the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson.  

2.  Neurological symptoms

For impairments related to the upper radicular group (fifth and 
sixth cervicals), where paralysis is complete, all shoulder and 
elbow movements are lost or severely affected while hand and 
wrist movement are not affected, a 70 percent rating is warranted 
for the major arm and a 60 percent rating is warranted for the 
minor arm.  Severe incomplete paralysis with warrants a 50 
percent disability rating for the major arm and a 40 percent 
disability rating for the minor arm.  For moderate incomplete 
paralysis, a 40 percent disability rating for the major arm and a 
30 percent disability rating are warranted.  A 20 percent rating 
is warranted for mild incomplete paralysis of either arm.  38 
C.F.R. § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, moderate degree.  38 C.F.R. § 4.124a (first paragraph 
under the Diseases of the Peripheral Nerves, Schedule of 
Ratings).

After having carefully reviewed the evidence of record, the Board 
finds that the evidence supports the grant of a separate 
20 percent evaluation for mild peripheral neuropathy of the left 
upper extremity as of June 7, 2006.  The Board has chosen that 
date because that is the first date where peripheral neuropathy 
is objectively found.  Prior to that date, there is evidence that 
the Veteran did not have radiculopathy associated with the 
service-connected degenerative changes of the cervical spine.  
For example, in December 1999 and March 2000, the examiner stated 
that sensitivity and muscle self reflexes were normal.  See 
December 1999 and Mach 2000 private medical records.  In July 
2001, the Veteran was seen by neurosurgery who stated that a disc 
herniation had been "ruled out."  See July 2001 private medical 
record.  The examiner stated there was no loss of sensitivity.  
In September 2003, the examiner stated there were no sensomotor 
deficits.  The Board finds that such evidence establishes that 
there is no basis to award a separate evaluation for peripheral 
neuropathy during that time period, as medical professionals made 
specific finding that the Veteran did not have neurological 
symptoms. 

In the June 2006 VA examination report, the examiner stated that 
reflexes were 2+/2+ bilaterally.  He stated there was no evidence 
of sensory loss in stocking or glove pattern.  However, he also 
diagnosed chronic radiculopathy of C7 on the left with persistent 
numbness of the left upper arm, which would indicate the Veteran 
had left upper extremity radiculopathy.  The Board will resolve 
all reasonable doubt and grant a separate 20 percent for 
peripheral neuropathy of the left upper extremity as of the date 
of the VA examination-June 7, 2006.  The 20 percent evaluation 
contemplates mild incomplete paralysis (the Veteran is left 
handed).  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  

The Board finds that no more than a 20 percent evaluation is 
warranted, as neither the June 2006 nor June 2007 VA examinations 
show that the Veteran's peripheral neuropathy in the left upper 
extremity has any more than mild incomplete paralysis.  The 
examiner did not find evidence of sensory loss in stocking or 
glove pattern.  The x-rays showed no nerve root compression.  His 
reflexes were 2+/2+ in the arms, bilaterally.  For these reasons 
the Board finds that no more than a 20 percent evaluation is 
warranted for the peripheral neuropathy in the left upper 
extremity.

3.  Conclusion

The Veteran alleged he warranted an initial evaluation in excess 
of 20 percent for degenerative changes of the cervical spine.  
Regarding the orthopedic symptoms, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 20 percent for the reasons described above.  It has 
accorded more probative value to the clinical findings made by 
medical professionals than the Veteran's allegations, as the 
Veteran has shown throughout the record that he tends to 
exaggerate his symptoms.  Thus, his statements are accorded 
lessened probative value.  The Board has granted a separate 
20 percent evaluation for the neurological symptoms associated 
with the left upper extremity based on the clinical findings of 
peripheral neuropathy as of that date.  

The Board considered the doctrine of reasonable doubt, however, 
to the extent that the Board has denied an initial evaluation in 
excess of 20 percent for both the orthopedic and neurological 
symptoms, the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis-Combined Evaluation

In an August 2005 statement, the Veteran asserted that he 
deserved a 100 percent evaluation.  He stated his evaluations for 
his service-connected disabilities added up to 130 percent.  

At the time of the Veteran's August 2005 statement, his 
disability and their evaluations were as follows:

Posttraumatic stress disorder 				50 percent 
disabling
Residuals of chip fractures L1, L2, L3		40 percent 
disabling 
Degenerative change of the cervical spine 		20 percent 
disabling
Bilateral tinnitus					10 percent 
disabling
Bilateral hearing loss 					10 percent 
disabling

Based on the Veteran's argument, he misunderstands the concept of 
the combination of ratings under 38 C.F.R. § 4.25.  He apparently 
believes that the combined rating is arrived at by simple 
addition of the ratings assigned for individual disabilities.  
His argument is inconsistent with the express provisions of the 
controlling regulation, 38 C.F.R. § 4.25, which stipulate that 
the ratings for individual disabilities will be combined (not 
added), and converted (rounded) to the nearest degree divisible 
by 10.

In this regard, a veteran's various service-connected 
disabilities are to be arranged in the exact order of their 
severity, beginning with the greatest disability, and then 
combined.  See id.  In the instant case, the Veteran has had a 
combined schedular evaluation of 80 percent since September 25, 
1998.  The question is whether the 80 percent evaluation 
accurately reflects the combination of the Veteran's various 
service-connected disabilities.

The Veteran's service-connected disabilities are combined as 
follows: 50 percent for posttraumatic stress disorder plus 40 
percent for residuals of chip fractures to L1, L2, and L3 comes 
to 70 percent.  70 percent plus 20 percent for degenerative 
changes of the cervical spine comes to 76 percent.  76 percent 
plus 10 percent for tinnitus comes to 78 percent.  78 percent 
plus 10 percent for bilateral hearing loss comes to 80 percent.  
As such, the Veteran's combined disability rating is 80 percent.  
Id.  

In a December 2007 rating decision, the RO granted a 50 percent 
evaluation for bilateral hearing loss, effective October 31, 
2005.  Thus, as of October 31, 2005, his combined evaluation was 
increased to 90 percent.  The Veteran's service-connected 
disabilities are combined as follows: 50 percent for 
posttraumatic stress disorder plus 50 percent for bilateral 
hearing loss comes to 75 percent.  75 percent plus 40 percent for 
residuals of chip fractures to L1, L2, and L3 comes to 
85 percent.  85 percent plus 20 percent for degenerative changes 
of the cervical spine comes to 88 percent.  88 percent plus 
10 percent for tinnitus comes to 89 percent.  89 percent rounds 
up to 90 percent, and thus the Veteran's combined disability 
rating is 90 percent.

Thus, prior to October 2005, the Veteran' combined evaluation was 
80 percent and as of October 31, 2005, his combined evaluation 
was 90 percent (he was granted a total rating for compensation 
based upon individual unemployability as of June 1, 2006).  
Accordingly, a 100 percent schedular rating prior to June 1, 
2006, is not warranted.

The Board notes that the application of the provisions of 
38 C.F.R. § 4.25 to service-connected disabilities is a 
mechanical process that is free of either personal judgment or 
discretion.  On a case such as this where the law and not the 
evidence is dispositive, the claim must be denied because of a 
lack of entitlement under the law.  See Sabonis v. Brown 6 Vet. 
App. 426, 38 C.F.R. § 4.30 (1994).  


ORDER

An initial evaluation in excess of 20 percent for degenerative 
changes of the cervical spine is denied.

A separate 20 percent evaluation for peripheral neuropathy of the 
left upper extremity is granted as of June 7, 2006, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a higher combined evaluation for the service-
connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


